

116 SCON 2 IS: Expressing the sense of Congress that any United States-Saudi Arabia civilian nuclear cooperation agreement must prohibit the Kingdom of Saudi Arabia from enriching uranium or separating plutonium on its own territory, in keeping with the strongest possible nonproliferation “gold standard”.
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. CON. RES. 2IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Merkley (for himself, Mr. Paul, and Mr. Markey) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress that any United States-Saudi Arabia civilian nuclear cooperation
			 agreement  must prohibit the Kingdom of Saudi Arabia from enriching
			 uranium or separating plutonium on its own territory, in keeping with the
			 strongest possible nonproliferation gold standard.
	
 Whereas, on May 21, 2009, the United States and the United Arab Emirates signed a bilateral agreement pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), establishing cooperation on civilian nuclear programs in which the United Arab Emirates agreed that it shall not possess sensitive nuclear facilities within its territory or otherwise engage in activities within its territory for, or relating to, the enrichment or reprocessing of material, or for the alternation in form or content (except by irradiation or further irradiation or, if agreed by the Parties, post-irradiation examination) of plutonium, uranium 233, high enriched uranium, or irradiated source or special fissionable material;
 Whereas the civil nuclear cooperation agreement between the United States and the United Arab Emirates further obligates the United Arab Emirates to bring into force its Additional Protocol to its IAEA Safeguards Agreement before the United States licenses exports of nuclear material, equipment, components, or technology pursuant to the agreement; and
 Whereas this agreement became known as the first gold standard civil nuclear agreement and was lauded as a step toward establishing a precedent for strong nonproliferation standards on the Arabian Peninsula: Now, therefore, be it
	
 That it is the sense of Congress that any United States-Saudi Arabia civilian nuclear cooperation agreement under section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), commonly known as a 123 Agreement, concluded in the future should prohibit the Kingdom of Saudi Arabia from enriching uranium or separating plutonium on Saudi Arabian territory in keeping with the strongest possible nonproliferation gold standard as well as require the Kingdom of Saudi Arabia to bring into force the Additional Protocol with the International Atomic Energy Agency.